Citation Nr: 0111753	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include attention deficit hyperactivity disorder (ADHD).

2.  Entitlement to an initial compensable evaluation for a 
hammertoe disability of the right foot.

3.  Entitlement to an initial compensable evaluation for a 
hammertoe disability of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Douglas E. Massey,  Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to June 
1997.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In February 2000, 
the Board remanded the case to the RO for additional 
development, and the case is once again before the Board.


REMAND

In February 2000, the Board remanded the issues on appeal for 
additional development.  Since then, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA).  
In addition, the duty to assist itself was amplified and more 
specifically defined by statute.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA,       § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

In addition to the above notice provisions, the regulations 
require that claimants be notified of all scheduled 
examinations and the consequences of failing to report for 
the examination.  38 C.F.R. § 3.655 (2000).  Pursuant to 38 
C.F.R. § 3.655, when entitlement to an increased evaluation 
cannot be established without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with his 
claim for an increased rating, the claim shall be denied.  
The Court has upheld that regulation, finding that when a 
claimant fails to appear for a scheduled examination pursuant 
to a claim for an increased rating, 38 C.F.R. § 3.655(b) 
dictates that the claim be denied unless the appellant has 
good cause for his failure to appear.  Engelke v. Gober, 10 
Vet. App. 396 (1997).  Although the Court had not previously 
determined what standard of review applies to a Board 
determination of whether "good cause" has been shown by a 
claimant under section 3.655, the Court there held that such 
determinations, which characterize a veteran's conduct, are 
factual, and are subject to the "clearly erroneous" standard 
of review.  Id.

In this case, the Board remanded the case is February 2000 
and requested that the veteran be scheduled for VA 
examinations in connection with the issues on appeal.  The 
record documents that the veteran canceled psychiatric and 
foot examinations scheduled for October 2000 at the Battle 
Creek VA Medical Center, noting only that the veteran refused 
to be examined at this location.  No other explanation was 
provided or requested by the RO.  Furthermore, there is no 
indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear, under 
the provisions of 38 C.F.R. § 3.655.

It is unclear from the record whether the veteran is able to 
report for additional examinations, if scheduled.  However, 
given the procedural defects in the scheduling of the 
February 2000 examinations, the Board finds that this case 
should be remanded for another attempt.  In particular, the 
RO should reschedule the veteran for the proper examinations, 
and inform him of the possible consequences under 38 C.F.R. § 
3.655 if he fails to report to either examination.  If the 
veteran is unable to attend either examination, he may submit 
a statement in an attempt to show good cause.  

Accordingly, the case is hereby REMANDED back to the RO for 
the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his bilateral 
hammertoe deformity.  All indicated 
special examinations, studies, or tests 
should be accomplished. The examiner 
should provide a detailed description of 
the current appearance of each of the 
veteran's feet, the areas affected by 
hammertoe disability, the symptoms of 
such disability, including pain or 
functional loss, and any other clinical 
information needed to provide a through 
description of the bilateral disability, 
with findings specific to each foot.  The 
claims file must be made available to the 
examiner in connection with the 
examination.

2.  The veteran should be afforded VA 
examination to determine whether he 
currently has ADHD, and, if so, to 
determine the nature and severity of that 
disorder currently.  The claims file must 
be made available to the examiner for 
review.  All indicated special studies 
and tests should be accomplished, 
including, if needed, any psychological 
or psychometric testing required to 
evaluate the current severity of ADHD.  
After reviewing all the evidence of 
record, including the veteran's pre-
service, service, and post-service 
clinical records, the examiner should 
offer an opinion as to the likelihood 
that ADHD, if present at the time the 
veteran entered service, underwent an 
increase in severity beyond the natural 
progression during his period of military 
service. A complete rationale for each 
opinion expressed must be provided.

3.  The veteran should be notified of 
these examinations and informed that 
failure to report without good cause 
shown may result in a denial of his 
claims pursuant to 38 C.F.R. § 3.655 
(2000).  He should be notified of his 
obligation to show good cause for failing 
to report for either examination 
scheduled, if such becomes necessary.  A 
copy of this notification must be 
associated with the claims file.

4.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

5.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a mental disorder, 
to include attention deficit 
hyperactivity disorder (ADHD), as well as 
his claims for initial compensable 
evaluations for hammertoe disabilities of 
the right and left feet.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
to afford due process of law.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




